—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about February 19, 1992, which, inter alia, denied defendant’s motion for summary judgment, and the order of the same court and Justice, entered on or about June 18, 1992, which granted defendant’s motion for reargument and upon reargument adhered to its original determination, unanimously affirmed, with costs.
Defendant has waived the defense of lack of standing since it failed to assert the claim as an affirmative defense in its answer and waited over six years after issue was joined in this action to move to dismiss the complaint on that ground (CPLR 3211 [e]; see, Matter of Prudco Realty Corp. v Palermo, 60 NY2d 656, 657). We also note that plaintiff and Marketing Showcase were owned and managed by the same family, shared the same offices, and were merged in 1986. Concur— Sullivan, J. P., Rosenberger, Wallach and Kupferman, JJ.